                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA


YARISA LEWIS,                                  ) Case No.: 2:20-cv-3159
                                               )
                             Plaintiff,        )
              vs.                              ) [PROPOSED] ORDER GRANTING
                                               ) PLAINTIFF’S MOTION TO AMEND
ACCOUNT RESOLUTION SERVICES,                   )
LLC; EXPERIAN INFORMATION                      )
SOLUTIONS, INC.,                               )
                                               )
                             Defendants.       )


       Upon consideration of Plaintiff’s motion for leave to amend the complaint, and good cause

appearing therefore;

       IT IS HEREBY ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that the proposed amended complaint submitted by Plaintiff

shall be entered on to the record. The Clerk of Court shall hereby issue an amended summons.

       IT IS FURTHER ORDERED that Plaintiff shall be granted an additional 90 days to serve

Defendant after the issuance of the summons.


This _______ day of _______________, 2021.




                                                   ____________________________________
                                                   Hon. John Milton Younge, U.S.D.J.
